       Case 2:16-cr-00150-WFN      ECF No. 79    filed 10/26/20   PageID.641 Page 1 of 2


                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                        Oct 26, 2020
                                                                              SEAN F. MCAVOY, CLERK
 3
 4                             UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                           No.    2:16-CR-0150-WFN-1
 7                              Plaintiff,
 8          -vs-                                           ORDER REDUCING SENTENCE
 9   DAVID ARTHUR HAMILTON,
10                              Defendant.
11
12         Pending before the Court is Defendant's Motion to Reduce Sentence. ECF No. 77.
13   The parties agree that Defendant's sentence should be amended to time served with five
14   years of supervised release. As a condition of release, the parties agree to one year of home
15   confinement. ECF No. 78. Defendant has exhausted his claim with the Bureau of Prisons
16   [BOP]. Mr. Hamilton must demonstrate that "(i) extraordinary and compelling reasons
17   warrant such a reduction; or (ii) the defendant is at least 70 years of age, has served at least
18   30 years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a
19   determination has been made by the Director of the Bureau of Prisons that the defendant is
20   not a danger to the safety of any other person or the community, as provided under section
21   3142(g)." 18 U.S.C. § 3582(c)(1)(A). As Defendant is not over 70 years old, he must
22   demonstrate that extraordinary and compelling reasons warrant reduction.
23         Defendant has demonstrated compelling reasons warranting a sentence reduction.
24   Defendant suffers from health issues that significantly increase his risk of death if he
25   contracts COVID-19.       He has submitted documentation of several health conditions
26   including aortic aneurysm, COPD, and sleep apnea. ECF No. 303. Evidence demonstrates
27   that he faces an increased chance of serious illness and death if he were to contract
28   COVID-19.



     ORDER - 1
       Case 2:16-cr-00150-WFN         ECF No. 79    filed 10/26/20   PageID.642 Page 2 of 2




 1              Upon review of the case it does not appear that Mr. Hamilton presents a danger to the
 2   community. He does not have a history of use or carrying weapons. The underlying crime
 3   was a drug trafficking crime. Mr. Hamilton is eligible for release to an RRC early next year.
 4   Consequently, the Court concludes that Defendant has presented compelling reasons for a
 5   modification of his sentence. The Court has reviewed the file and Motion and is fully
 6   informed. Accordingly,
 7              IT IS ORDERED that:
 8              1. Defendant's Motion to Reduce Sentence, filed October 8, 2020, ECF No. 77, is
 9   GRANTED. An amended judgment reflecting the parties' agreed disposition will be filed
10   contemporaneously with this Order.
11              2. Defendant shall be IMMEDIATELY RELEASED from custody.
12              The District Court Executive is directed to file this Order and provide copies to
13   counsel.
14              DATED this 26th day of October, 2020.
15
16                                                     WM. FREMMING NIELSEN
17   10-08-20                                   SENIOR UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
